In an action to recover damages for the death of the plaintiff’s intestate, resulting from the alleged negligence of the defendants, order granting the plaintiff’s motion to set aside the verdict, vacate the judgment and grant a new trial on the ground of newly discovered evidence reversed on the law, without costs, motion denied, and judgment reinstated. In the opinion of this court, the new evidence is not of such a character and quality that a different verdict upon a new trial may be considered a probability. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.